                                       Case 3:14-cr-00175-WHA Document 1297 Filed 02/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                           No. CR 14-00175 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                            REQUEST FOR FURTHER
                                       COMPANY,                                            RESPONSES
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17        At the February 3 hearing, counsel for the offender, Attorney Kevin Orsini, stated:
                                  18
                                                    [A]s we sit here right now, what we know is there were
                                  19                three different sets of qualified foresters who went out there,
                                                    who examined the area in their professional judgment,
                                  20                designated a thousand trees in that area to come down. Used
                                                    the tools that PG&E has in place, that include assessment of
                                  21                lean and species, and made a determination that they were not
                                                    going to mark that tree for removal
                                  22

                                  23   This comment was with respect to the gray pine looming over the Girvan Line. Everyone
                                  24   knows which tree we were and are talking about.
                                  25        PG&E shall supply the following, separately, with respect to each of the three
                                  26   determinations:
                                  27        1. The forester’s name, position, and employer.
                                  28        2. The qualifications of the forester and her license.
                                       Case 3:14-cr-00175-WHA Document 1297 Filed 02/05/21 Page 2 of 2




                                   1        3. The date the determination was made not to mark the gray pine for

                                   2            removal.

                                   3        4. The extent of investigation and inspection of the gray pine by the

                                   4            forester in making the determination, including whether she inspected

                                   5            all sides and how close she got.

                                   6        5. What photographs, notes, or videos were taken by the forester at the

                                   7            time of the determination?

                                   8        6. What reports were written by the forester about the determination?

                                   9            Append all reports and records of any sort by the forester.

                                  10        7. Her specific reasons for not marking the gray pine for removal.

                                  11        8. The extent to which the forester was aware of the lean of the tree, the

                                  12            species of the tree, and any pre-existing damage to the tree.
Northern District of California
 United States District Court




                                  13        9. The extent to which the forester realized that if the tree fell in the

                                  14            direction of the lean, it would fall upon the power line.

                                  15        This should be done under oath by the forester, appending all reports or records of any

                                  16   sort made by the forester. If there are no reports specific to the gray pine, say so. This means

                                  17   three separate declarations. The response shall be due FEBRUARY 12, 2021, AT NOON.

                                  18

                                  19

                                  20        IT IS SO ORDERED.

                                  21

                                  22   Dated: February 5, 2021.

                                  23

                                  24
                                                                                               WILLIAM ALSUP
                                  25                                                           UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
                                                                                       2
